IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF MISSOURI

WESTERN DIVISION

 

Michele K, Hare's 2ee
Edeac 8S Hac Z£2C.

 

(Write the full name of each plaintiff who is filing

this complaint. If the names of all the plaintiffs

. cannot fit in the space above, please write “see

attached” in the space and attach an additional
page with the full list of names.)

cge

-against-

West Sun Swine Aub Salecid

Dan Stack + 7d Stack mackenzine

Danny PgGgatt
(Write the full name of each defendant who is
being sued. If the names of all the defendants
cannot fit in the space above, please write “see
attached” in the space and attach an additional
page with the full list of names.)

 

 

REQUEST FOR TRIAL BY JURY

 

 

Plaintiff requests trial by jury.

x

 

Complaint for a Civil Case

Case No.
(to be filled in by the Clerk’s Office)

Yes

  

 

 

 

 

 

No

Case 6:21-cv-03176-BP Document1-1 Filed 07/14/21 Page 1of8
I, The Parties to This Complaint

A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach
additional pages if needed.

Name Edagc ~+ Michele Havris

Street Address Pe 0. Box GIf3 .

City and County = ack neki ele Coreen €.
““"_UState and Zip Code WY gSou C bs gb\

Telephone Number 4{7 324 419 or $17 -382942903
E-mail Address eda cca s 14 @ 6 mon \ Cor,

B. The Defendant(s)

Provide the information below for each defendant named in the complaint,
whether the defendant is an individual, a government agency, an organization, or
a corporation, For an individual defendant, include the person’s job or title (if
known). Attach additional pages if needed.

 

Defendant No. 1 Danny Ho4gatt
Name Sealé> ray) Ban Ste wk Z Tod él [heer WA fKnat a
Job or Title OnE OF _ulest Sun Shine esto Seales
(if known)

Street Address S194 west § un Shine
“City and County coo KA Vk Green &
State and Zip Code [M1s$Sour1 le SH 14
Telephone Number 4N 5&4 sss 3
E-mail Address West sUn Shine autos Sales @ 4. mor) cor

(if known)

Defendant No. ?

Name ? La2aQ RX me Se ru ccs
. Tech
Job or Title Sole S persad Mleckrogad! roid

(if known)

Street Address 33a 5 Wd DUN Supe Ste eo
City and County Serng Cre, a, Cah CERE_
2

Case 6:21-cv-03176-BP Document 1-1 Filed 07/14/21 Page 2 of 8
State and Zip Code [U [Seu Wl ( §SO7
Telephone Number U7 ° ¥52 - GS DO

E-mail Address LEO 6d , OlA2ALUV USCrULZ Con,
(if known)

 

 

Il. Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only three
types of cases can be heard in federal court. Provide the designated information for this
type of case. (Check all that apply)

 

 

 

Federal question

 

eT gee

List the specific federal statutes, federal treaties, and/or provisions of the United States
Constitution that are at issue in this case.

 

 

 

 

Suit against the Federal Government, a federal official, or a federal agency

 

 

 

List the federal officials or federal agencies involved, if any.

 

 

 

 

 

 

Diversity of Citizenship

 

These are cases in which a citizen of one State sues a citizen of another State or nation
and the amourtt-at stake is more than $75,000. In a diversity of citizenship case, no
defendant may be a citizen of the same State as any plaintiff.

A, The Plaintiff(s)
GFOGA -
The plaintiff, (name) micht&e [¢ Hiexe4S _, isa citizen of the State

of (name)_ ni ssQuy |

(If more than one plaintiff is named in the complaint, attach an additional
page providing the same information for each additional plaintiff.)

3
Case 6:21-cv-03176-BP Document1-1 Filed 07/14/21 Page 3 of 8
B. The Defendant(s)

1. If the defendant is an individual

Danny boggatt,
The defendant, (name) Davin Sta CER. avis a citizen of

the State of (name) _ a fssy chk . Or is a citizen of
(foreign nation)

 

2. If the defendant is a corporation
West,
The defendant, (name) DUM Hy, _ Gite SAlesis
incorporated under the laws of the State of (name)
— th 1S 2tOurt , and has its principal place of
Oe business in the State of (name) _ Or is
incorporated under the laws of (foreign nation)
, and has its principal place of

 

business in (name)

 

(If more than one defendant is named in the complaint, attach an
additional page providing the same information for each additional
defendant.)

C. The Amount in Controversf#5 9 SO -OO

The amount in controversy----the amount the plaintiff(s) claims the
defendant(s) owes or the amount at stake----is more than $75,000, not
counting interest and costs of court, because (explain):

Panny éE hs Moltke tek Obs Yokes ad
SUNSIine Wado Doles AS he Gerson Vhut keegs

WO Give US bak OAK morey. they 432 Gol io dic

Clam eS Not Lime dandy Was he Call 3 ag
Le he, She CAtUed a. deud 4a
IIL. Statement of Claimand Cice entice sno “nar Core eee a ee

Write a short and plain statement of FACTS that support your claim. Do not make legal fed my
arguments. You must include the following information: "

    

* What happened to you?

We Wore Xplc de done Ko Wb ke, GUA Wey Dag
. W/ mei atau bi a € Levee Cee f Le cf.
MYO Phar sicel irijurve ) = ce
* Who was involved in what happened to io ) Bas Mente OPVESS .
Danny stars Called WE Gob Ghlce Selly us —
ke foyilg dle Car Dark Cex Ou Money LAC get |
whe wWilrdher neecyawie Gi flerd.PStenay wraidrgc.
CASA AWE COVEY ER 6B POPE CER GEL YO) FORO o foe Fle ce
ISH (ej tAnES DEPUAY SCGH Rowe F Deguly Marsal (haan

 
- How were the defendants involved in what happened to you? COG Purcihc sel ca

COM vO SUM Shr PE, CUS BALES ber LCs. Mine va med SHaIS RR World DO sore
Gale & bres moh clue LAT beaut

5 eT oA lz, He. BEAL A
(4 fairs Oo Vege ORL did the evens yee ave Reb take place?Le/& (ue Ab Cee

DUN SWE Auld Sales and ae eo + Be Loerkd ax
* When did the events you have described take place? RS PERE ag. 50 MAL
y FS3-29400

beeen march Aaa so SWS af
If more than one claim is asserted, number each claim and write a oy 4 ¥ plain
statement of each claim in a separate paragraph. Attach additional pages if needed.

 

wae!

   

ha cle en Dp list Lali Buon |
IV. RRA 2 ues 3 Gea, Litho if 19 Phe & bece Ste aS
Od: (Corns. OY Sce crate Sce-)

State ene and vy viel what damages or other relief you want from the Court. Do not

make legal t
Be ec 119 dangoe Hl’ Nurictee, ALE Gott Weta

SUA © Zs

   
   

  

 

 

Ok le

Uo bo : ( rceé pon-

OL Pod Ae ie, (td? Pepe 2? LICE La Li Ae Creel

Uyplh Lie yRedhaitic.. tHE "Dativig balled. Dh eted,
som Cb bl& aprenny: were asking ‘Smilin ERO

Do seh eaiie Guten Sin are € Entei to bE 1 eS ist cehicl
veel y No Lest Snnee Cuda

* BAKES

 

 

 

 

 

 

Do you claim actual damages for the acts alleged in your complaint?

Do you claim punitive monetary damages?

ve No[ |

-
Case 6:21-cv-03176-BP Document 1-1 Filed 07/14/21 Page 5of8

 

 

 

 
 

0)

ont?

Atl Ue wank tke mate the Clean Wet Danny
a al! and W's rmolice bole reco a4 de tno ol

DA tyifial tyutle Loe {nee to gc Wc

WHE MO Quuce rel liguis th abe ped on US

VWIk Lente $b lnaele Cle Le OA Money loatle
om Aang bt Sai he hed a god
(Uniting bar (bas as }< Doing sid

Me Wold Get a all te Velvet gat We
Natl to Samvstark Ue hr Les clic, Uae
iS hin Donny DA & ch bewutse Wey org
Nae a Nethapye send Yor Je qotede
Plea Tre, CAUse Neg AO tac, ALLi2 Lawrs
Cuntel Breed Le Cy Ue bakes do aol -
Chaise , Denk © elazatiee Wey clude
Kner Any thing Aooud- US FEL 79 WY
LUI here. 30 WI? beef oe lwae Ll
V5 Cotla ctl daniy Wal tele Pom
moc clays to dlaxuwelerdc c Wchants
nn +O NAIE Loling so lod. Wein

AL CAF. Dare Like

S U6,
Gillard 2. Shecoa rt ie 7 na
case ih AHS 0 BS Mosh BOP OBES 4 an J

CUIC tO 0 be rea
© plaze Complains |
Loe Lek Out Can ko plan Tre os diccted
Plaza eee Ve Car for Wodays on Were
(Heel Cog Ue Sane day NUity LU Rre DUPOS
TS kexp Mune Car the recital Soys Vay
Chel ao min OC Ue — We took We Car
Dark Ludo AawS AFL ROA Mt hanse
h2 Said Ue wore was done Bul coud
OX TeNnaMber Who dla.nny WAS DO WR
Manase2 sui) be t0oulel Gali clay at

West surSpreadtesles Otnch Call tS Cercle
luk hoarcl nollins, Gack OA Bakes
Vussacl.

Case 6:21-cv-03176-BP Document1-1 Filed 07/14/21 Page 7 of 8
If you indicated that you claim actual damages or punitive monetary damages, state the amounts
claimed and the reasons you claim you are entitled to recover these damages.

vole Leyk OS ng Feng Small Lu Caw Meanchey and

ANAC. ‘a Mages Cron Leck, Cont Pally: WO

146 Compal es oh He rately oli nok $04, Lhe woot We both

Coy Caries CPOMSELL POP DUES ANA INDSECCH ER CORAMACEN.

4A. O He , eter UPR. CtAch 2UEN BEECAIC AO
Yeah Aue AE ONY Le

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an
improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the
cost of litigation; (2) is supported by existing law or by a nonfrivolous argument for
extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support
after a reasonable opportunity for further investigation or discovery; and (4) the
complaint otherwise complies with the requirements of Rule 11.

I agree to provide the Clerk’ s Office with any changes to my address where case-related
papers may, be.served. | understand that my failure to keep a current address on file with
the Clerk’ s Office may result in the dismissal of my case.

Date of signing: Lily LQ, 202}

Signature of Plaintiff ele luk Wilk. Hawn s LG J. Dorr,

Printed Name of Plaintiff Wee hth. beth Hetnis Ede sc § Hayes

VA

6
Case 6:21-cv-03176-BP Document 1-1 Filed 07/14/21 Page 8 of 8
